Citation Nr: 0009368	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability, currently characterized as 
posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to May 1971.  He was placed on the temporary disability 
retired list in May 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO).  The April 1996 
rating decision denied reopening the claim for service 
connection for a psychiatric disorder.  The December 1997 
rating decision reopened the claim and denied service 
connection for PTSD.  

The September 1973 Board decision affirmed the RO's January 
1972 denial of service connection for a neuropsychiatric 
disorder and the July 1972 denial of service connection for a 
personality disorder.  


FINDINGS OF FACT

1.  In September 1973, the Board affirmed the RO's decision 
that denied service connection for a neuropsychiatric 
condition in January 1972 and notified the veteran of that 
decision by letter, and the veteran did not appeal.  

2.  In September 1973, the Board affirmed the RO's decision 
that denied service connection for a personality disorder in 
July 1972 and notified the veteran of that decision by 
letter, and the veteran did not appeal.  

3.  Evidence received since the September 1973 Board decision 
is neither cumulative nor redundant, and bears directly upon 
the matter at issue.

4.  The medical evidence does not include a nexus opinion 
relating a current psychiatric disability to active service.   


CONCLUSIONS OF LAW

1.  The Board's September 1973 decision that affirmed the 
RO's January 1972 decision to deny the claim of service 
connection for a neuropsychiatric disability became final.  
38 U.S.C.A. § 4004(b) (1973).  

2.  The Board's September 1973 decision that affirmed the 
RO's July 1972 decision to deny the claim of service 
connection for a personality disorder became final.  
38 U.S.C.A. § 4004(b) (1973).  

3.  The evidence received since the Board's September 1973 
decision is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

4.  The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.304(f), 3.307, 
3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The state of the evidence prior to the September 1973 Board 
decision follows.

The veteran was hospitalized in June 1970 with a diagnosis of 
acute situational stress reaction, with underlying 
sociopathic disorder.  The examiner stated that there was no 
evidence of depression.  

DD Form 214 stated that the veteran was placed on the 
temporary disability retirement list in May 1971.  According 
to the May 1971 hospitalization report, the veteran was 
returned from Vietnam directly to the hospital in February 
1971.  His parents felt that there was great significance to 
an incident that took place while the veteran was in basic 
training, in which the veteran apparently witnessed an 
argument or incident between the sergeant and another Marine.  
The veteran's parents were unclear about what happened, but 
according to the veteran, he and about 12 other witnesses 
were dispersed to other locations by transfer.  The February 
1971 diagnosis was a paranoid personality.  The March 1971 
Medical Board Report revised the veteran's diagnosis to 
schizophrenic reaction, paranoid type.  

The November 1972 letter from the VA Hospital stated that the 
veteran was admitted as a military patient in May 1971, 
separated from service 2 days later, and readmitted as a 
veteran the next day.  He was subsequently discharged in 
October 1971.  The hospitalization report stated that the 
diagnosis was explosive personality with paranoid trends, 
improved.  


The state of the evidence since September 1973 follows.

The August 1975 examination report stated that the primary 
diagnosis was retained as schizophrenic, paranoid, chronic, 
moderate to severe, recovered.  The veteran's mood was 
slightly depressed.  

The October 1993 Social Security Disability (SSD) award 
stated that the veteran had an affective disorder as 
evidenced by depressive syndrome.  In a December 1995 letter 
to the Disability Determination Division, the veteran's 
private doctor stated that he had seen the veteran from 
October 1989 to June 1992.  The private doctor stated that he 
never put the account of rape into written notes or typed 
reports because of the veteran's shame and fear of public 
disclosure.  The diagnosis throughout the course of the 
veteran's illness was severe major depression.   

In November 1995, the veteran filed an altered DD Form 214 
that stated that he had received the Purple Heart and the 
Bronze Star and received a 4th degree black belt.  

The veteran underwent an evaluation by a VA psychologist in 
July 1996.  The examiner opined that he did not see a pattern 
of disturbed thinking typical of an underlying psychosis but 
rather characterological immaturity.  A separate July 1996 
treatment report by another examiner stated an assessment of 
PTSD and depression.  

The veteran's March 1997 statement alleged that he served as 
a mortar/infantryman in a line unit in Vietnam and that he 
had a Combat Infantry Badge.  

The veteran underwent a social work evaluation in May 1997.   
He reported that, in boot camp, he was tied down and sexually 
assaulted by 7 individuals.  He stated that he informed no 
one about the incident.  Later, he slept in an empty barracks 
for approximately 2 months and on a mattress at the gym for 4 
months.  He refused another barracks assignment due to fear 
of experiencing an incident similar to what happened in boot 
camp.  He reported that he volunteered to go to Vietnam and 
volunteered for dangerous assignments because he had an 
intense desire to die.  He reported that when he entered a 
hut he was jumped by a wounded enemy soldier.  He reported 
seeing an enemy informant killed with a flare gun.  

In May 1997, the RO received a copy of the veteran's DD Form 
214 directly from the National Personnel Records Center.  
This DD Form 214 showed no evidence of combat experience or 
combat awards.  

The veteran underwent a VA PTSD examination in June 1997.  
The veteran reported being gang raped in basic training and 
serving in a line unit and witnessing atrocities committed 
against Vietnamese civilians.  The veteran reported seeing a 
Vietnamese baby killed with a bayonet.  He reported 
nightmares that were usually combat-related.  Based on 
today's examination, the examiner opined that the veteran 
warranted an Axis I diagnosis of PTSD, chronic with 
depressive features.   

In an August 1997 addendum, the June 1997 examiner stated 
that he had received a very different DD Form 214 from the 
VARO that raised questions about the legitimacy of the 
diagnosis in June 1997.  In order to clarify the situation, 
two appointments were arranged for the veteran's treating 
therapist, the veteran, and the examining psychiatrist, to 
review and clarify the facts of the case.  The veteran failed 
to come to these 2 appointments.  The examiner stated that it 
was possible that the veteran was malingering or had a 
factitious disorder or was suffering from a psychotic process 
that had not yet been discovered.  The examiner opined that 
if the veteran declined to present himself for psychiatric 
hospitalization that his claim could not be supported and 
must be considered without merit.

The RO received an April 1999 letter from the veteran's son 
that reiterated the veteran's allegations that the veteran 
had been raped in boot camp.  The letter alleged that the 
veteran told a VA doctor, Dr. R., about the beating and 
sexual assault in boot camp and that Dr. R. had agreed not to 
tell anyone.  The letter further reiterated the veteran's 
reports of 2 traumatic combat experiences.  

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in August 1999.  The 
veteran testified that he was sexually assaulted in boot 
camp.  Transcript (August 1999), page 2.  He testified that 
he was assigned to a mortar platoon in Vietnam and was shot 
at by snipers a couple of times.  Transcript (August 1999), 
page 3.  He testified that he saw a Vietnamese woman killed 
with a pop flare and that he saw a baby killed with a knife.  
Transcript (August 1999), pages 4-5.  The veteran testified 
that he was returned from Vietnam because he would not sleep 
in the barracks because of the sexual assault.  Transcript 
(August 1999), page 13.  He testified that his son had added 
key things to his DD Form 214 because it was vague.  When 
asked how his son knew what to add to the DD Form 214, the 
veteran testified that he was not sure.  Transcript (August 
1999), pages 14-15.  

The veteran underwent a VA mental disorders examination in 
November 1999.  The examiner reviewed the veteran's claims 
file and medical records and concluded that the most accurate 
diagnosis from the veteran's military time was some type of 
personality disorder.  The examiner opined that it was clear 
from the veteran's records that he did not have a psychotic 
diagnosis.  The examiner stated that it was clear that the 
veteran had elaborated and fabricated, at least in 1997, an 
extensive combat history that was not true.  His DD Form 214 
had been altered as early as 1981 and was clearly altered 
again, probably in 1996-1997.  The veteran took no 
responsibility for these alterations and had no legitimate 
explanation for the alterations.  The examiner opined that 
the veteran's current symptoms were not related to his time 
in service and that she could not make any service-connected 
diagnosis.  The examiner strongly suspected that the veteran 
had fabricated the current stories that he claimed of trauma 
just as he had fabricated combat trauma stories in 1997.  The 
Axis I diagnosis was that the veteran had fabricated symptoms 
and a history that strongly suggested a factitious disorder 
or malingering.  He might have other psychiatric problems 
that need treatment but those were not readily evident to the 
examiner.  The pattern of deception in the record and in the 
interview today made it difficult for the examiner to base a 
diagnostic decision on the veteran's history as he related 
it.  The Axis II diagnosis was that the veteran might well 
have a personality disorder diagnosis that would probably 
best be classified as mixed personality disorder.    

The record included a November 1999 cassette tape of 
approximately 20 minutes of verbal statements from the 
veteran.  He stated that he was on the temporary disability 
retired list for 5 years and received an honorable discharge 
in November 1975.  After service, he worked as a policeman 
for about 2-1/2 years, during which over 30 counts of assault 
and battery were signed against him.  Several of the assault 
victims sued the veteran's employer and eventually deposed 
the veteran.  The veteran claimed that he had been hired 
without a background check.  He claimed that, once the 
litigation started, that his supervisor discovered the 
veteran's original DD Form 214 and altered it to hide the 
veteran's mental health problems in service.  The veteran 
claimed that his supervisor altered the document to avoid 
getting fired.  


Criteria

Except as provided in 38 U.S.C. § 5108 (formerly 38 U.S.C. 
§ 3008), when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (formerly 38 U.S.C.A. § 4004(b)).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Under Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the determinations of whether evidence is 
new and whether it is material are governed by the tests set 
forth in 38 C.F.R. § 3.156(a), "new" evidence "means 
evidence not previously submitted to agency decision makers . 
. . which is neither cumulative nor redundant"; "material" 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim").  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 1 
(1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 2 Vet. App. 422 (1999) (en banc), Court held that 
the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), i.e., the new 
evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim; second, if new and 
material evidence has been presented, immediately upon 
reopening the Board must determine whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Board may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 
2 Vet. App. 422 (1999) (en banc); Winters v. West, 12 Vet. 
App. 203 (1999) (en banc); Justus v. Principi, 3 Vet. App. 
510 (1992).

When determining whether the claim should be reopened, the 
credibility of evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A PTSD claim is well grounded where the veteran has submitted 
medical evidence of a current disability; lay evidence 
(presumed to be credible for such purposes) of an in-service 
stressor; and medical evidence of a nexus between service and 
the current PSTD disability.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The veteran has presented new and material evidence that was 
not in the record at the time of the September 1973 Board 
decision: 1) medical records since September 1973; 2) SSD 
records; 3) the veteran's altered DD Form 214, filed in 
November 1995; 4) the May 1997 social work evaluation; 5) the 
original DD Form 214, received directly from the National 
Personnel Records Center in May 1997; 6) sworn testimony from 
the August 1999 hearing; and 7) lay statements since 
September 1973.  

The medical records, SSD records, social work evaluation, and 
lay statements are material because they help explain the 
nature and duration of the veteran's current disability.  The 
differing versions of DD Form 214 show the veteran's claims 
of in-service stressors and whether he achieved combat 
status.  Therefore, the items listed above are new and 
material evidence.  Therefore, the claim must be reopened 
because the new and material evidence, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

Even though the claim has been reopened, the claim of 
entitlement to service connection for a psychiatric 
disability, currently characterized as PTSD and depression, 
is not well grounded.  

The medical evidence included a current diagnosis of PTSD 
because the June 1996 assessment included PTSD.  The medical 
evidence also included a current diagnosis of depression 
because the December 1995 letter from the veteran's private 
doctor stated that the diagnosis was severe major depression, 
and the June 1996 assessment included depression.  

The evidence included lay statements of in-service stressors.  
The veteran told the RO and several examiners that he was 
gang raped and beaten in boot camp, and he reported 
witnessing the killings of Vietnamese civilians.  The lay 
statements that the veteran was targeted by snipers, jumped 
by the enemy, or experienced trauma in combat are not 
credible because Form DD 214, received directly from the 
National Personnel Records Center, did not show evidence of 
combat.  The official Form DD 214 is binding and conclusive 
upon VA, and VA does not have the authority to alter the 
findings of the service department.  See 38 C.F.R. 
§ 3.203(a); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  
Exceptions to the rule that evidentiary assertions by the 
veteran must be accepted as true for the purpose of 
determining whether the claim is well grounded occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Although the veteran's mood was slightly depressed in August 
1975, the medical evidence also did not include a diagnosis 
of depression in service or within a year after separation 
from service.  

The claim is not well grounded because the medical evidence 
did not include a nexus between a current psychiatric 
disability and service.  The November 1999 examiner opined 
that the veteran's current symptoms were not related to his 
time in service and that she could not make any service-
connected diagnosis.  Although there was a diagnosis of 
chronic PTSD with depressive features in June 1997, the June 
1997 examiner reversed the diagnoses in August 1997.  After 
viewing the genuine DD Form 214 and noting that the veteran 
failed to appear for 2 appointments to clarify the facts, the 
June 1997 examiner opined that the veteran's claim could not 
be supported and was without merit.  Accordingly, the claim 
of entitlement to service connection for a psychiatric 
disability, currently characterized as PTSD and depression, 
is not well grounded.  

Finally, the November 1999 examiner reviewed the veteran's 
claims file and medical records and concluded that the most 
accurate diagnosis from the veteran's military time was some 
type of personality disorder and that the veteran did not 
have a psychotic diagnosis.  Thus, even if the veteran's 
mental health disability were well-grounded, which it is not, 
it would not be eligible for service connection.  A 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes and may not be service-
connected.  See 38 C.F.R. § 4.9, 4.127 (1999).  

The Board noted the lay statements from the veteran and his 
son that the assault in service caused the veteran's current 
psychiatric disability.  The veteran and his son, as lay 
persons, are not competent to diagnose the cause of a 
disability.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The February 2000 appellant's brief asserted that the VA had 
a duty to assist the veteran in obtaining information from 
additional sources because the veteran had alleged that PTSD 
was caused by a personal assault in service.  Such additional 
sources of potential information included a rape crisis 
center, a counseling facility, a health clinic, family member 
or roommates, civilian police reports, civilian physicians, a 
member of the clergy, and a fellow service person, as 
outlined in M21-1, Part III, section 5.14.  In this case, 
however, the VA cannot assist in any further development of 
this claim because it is not well grounded.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 13 Vet. App. 205 (1999).   



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric 
disability, currently characterized as PTSD and depression, 
is reopened.

Service connection for claimed post-traumatic stress disorder 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

